EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT, dated as of January 20, 2014  (the “Effective Date”) by
and between Premier Alliance Group, Inc., a Delaware corporation, with offices
located at 4521 Sharon Road, Suite 300, Charlotte NC 28211 (the "Company"), and
Kent Anson (“Anson” or the “Employee”), residing at
______________________________________ ____________________________.


W I T N E S S E T H :


WHEREAS, the Company desires to secure the unique experience, ability and
services of Anson upon the terms and conditions hereinafter set forth and to
prevent any other competitive business from securing Anson’s services;


WHEREAS, Anson desires to render services to the Company upon the terms and
conditions hereinafter set forth;


NOW, THEREFORE, the parties mutually agree as follows:


Section 1.                      Employment.  The Company hereby employs Anson
and Anson hereby accepts such employment, subject to the terms and conditions
set forth in this Agreement.


Section 2.                      Duties.  Anson shall serve as Chief Executive
Officer for the Company and shall properly perform such duties as may be
assigned to Anson from time to time by the Company’s Board of Directors.  During
the Term (as defined in Section 3), Anson shall devote substantially all of
Anson’s business time to the performance of Anson’s duties hereunder unless
otherwise authorized by the Company’s Board of Directors.


Section 3.                      Employment at Will and Conditions of Employment.


3.1           Employment at Will. The employment by the Compay is at-will, which
means either party may voluntarily terminate the agreement at any time, pursuant
to Sections, 6, 7, and 8.


3.2           Conditions of Employment.  Anson will have successful completion
of a background check including prior employment and education verification.


Section 4.                       Compensation of Anson.


4.1           Salary. The Company shall pay Anson the following compensation for
Anson’s services hereunder, less such deductions as shall be required to be
withheld by applicable law and regulations:


(a) The Company shall pay to Anson an annual base salary (the “Base Salary”) of
$275,000 per annum, unless adjusted up by the Board of Directors

 
 

--------------------------------------------------------------------------------

 



 (b) The Company shall pay a signing bonus of $100,000 once employment begins.


(c) The Company shall pay for the 2014 calendar year a minimum cash bonus of
$100,000.


(d) The Company will issue Options for 800,000 shares of common stock at the
current market price expiring in 10 years and will vest as follows:
a.  
400,000 options will vest immediately

b.  
133,333 options to vest at 1st year employment anniversary date

c.  
133,333 options to vest at 2nd year employment anniversary date

d.  
133,334 options to vest at 3rd year employment anniversary date



(e) The Company shall either pay for or reimburse Anson a one time amount up to
$50,000 for relocation expenses.


 (f) All salaries payable to Anson shall be paid at such regular weekly,
biweekly or semi-monthly time or times as the Company makes payment of its
regular payroll in the regular course of business.


4.2           Discretionary Bonus.  During the Term, in addition to the annual
salary set forth in Section 4.1 above, Anson shall be entitled to such bonus
compensation as the Board of Directors of the Company may determine from time to
time in its sole discretion payable in cash, options or in capital stock of the
Company.


 4.3            Expenses.  During the Term, the Company shall provide Anson with
an allowance for all reasonable and necessary business travel (except daily
commuting to and from the office) expenses and other bona fide disbursements,
consistent with Company policy, incurred by Anson on behalf of the Company, in
performance of Anson’s duties hereunder.


4.4           Benefits.  Anson shall be permitted during the Term to participate
in medical, dental or vision plan, including any hospitalization or disability
insurance plans, health programs, pension plans, bonus plans or similar benefits
that may be available to other professionals of the Company to the extent he is
eligible under the terms of such plans or programs.  Anson may participate in
the Company’s 401K-retirement program.  


Section 5.                       Vacations/Sick Leave/Holidays.  Anson shall be
entitled to receive the benefits in the company time off policy, which currently
provides for 32 paid days off per year and increases based on tenure, to be
utilized as directed in the company guidelines.


Section 6.                       Disability/Death of the Executive.  If Anson is
incapacitated or disabled by accident, sickness or otherwise so as to render
Anson mentally or physically incapable of performing the services required to be
performed under this Agreement for a period of sixty (120) consecutive days or
longer or for any ninety (150) days in any period of three hundred sixty (360)
consecutive days (a "Disability"), or if Anson dies during the Term, the Company
may, at that time or any time thereafter, at
 
 
 

--------------------------------------------------------------------------------

 
its option, terminate the employment of Anson under this Agreement immediately
upon giving Anson or Anson’s estate notice to that effect.  The Company will
provide Anson with disability insurance during Anson’s employment, commensurate
with current company policy.


Section 7.                       Termination.


7.1            Termination For Cause.  The Company may terminate the employment
of Anson and all of the Company's obligations under this Agreement at any time
for Cause (as hereinafter defined) by giving Anson notice of such termination,
with reasonable specificity of the details thereof.  "Cause" shall mean (i)
Anson’s misconduct could reasonably be expected to have a material adverse
effect on the business and affairs of the Company, (ii) Anson’s disregard of
lawful instructions of the Company's Board of Directors consistent with the
Employee’s position relating to the business of the Company or neglect of duties
or failure to act, which, in
each case, could reasonably be expected to have a material adverse effect on the
business and affairs of the Company, (iii) the commission by Anson of an act
constituting common law fraud, or a felony, or criminal act against the Company
or any affiliate thereof or any of the assets of any of them, (iv) conviction of
a crime involving moral turpitude or (v) Anson’s material breach of any of the
agreements contained herein.  A termination pursuant to Section 7.1(i), (ii) or
(v) shall take effect fifteen (15) days after the giving of the notice
contemplated hereby unless he shall, during such fifteen (15) day period, remedy
to the satisfaction of the Board of Directors of the Company the misconduct,
disregard or breach specified in such notice; provided, however, that such
termination shall take effect immediately upon the giving of such notice if the
Board of Directors of the Company shall, in its sole discretion, have determined
that such misconduct, disregard or breach is not remediable (which determination
shall be stated in such notice).  A termination pursuant to Section 7.1(iii) or
(iv) shall take effect immediately upon the giving of the notice contemplated
hereby.


7.2            Termination Without Cause. The Company may terminate the
employment of Anson and all of the Company's obligations under this Agreement
(except as hereinafter provided) at any time during the Term without Cause
(hereinafter, "Without Cause") by giving Anson a written notice of such
termination, to be effective fifteen (15) days following the giving of such
written notice.  If terminated without cause Anson has the right to retain all
unvested options.


7.3            Termination for Good Reason; Resignation.  Anson may (i) resign
or (ii) terminate Anson’s employment and all of Anson’s obligations under this
Agreement at any time during the Term for Good Reason (as hereinafter defined)
by giving the Company notice of such termination, with reasonable specificity of
the details thereof, to be effective fifteen (15) days following the giving of
such written notice. If terminated for Good Reason Anson has the right to retain
all unvested options. Good Reason shall mean the occurrence of any of the
following events or conditions:


(i) (A)            the assignment to the employee of any duties materially
inconsistent in any respect with Anson’s position, duties or responsibilities as
contemplated by Section 2 of this Agreement, or (B) any other action by the
Company which results in a material diminution in such position, authority,
duties or responsibilities, compensation, other than an insubstantial and
inadvertent action which is remedied by the Company promptly after receipt of
notice thereof given by the employee; or (ii) any failure by the Company to
comply with
 
 
 

--------------------------------------------------------------------------------

 
the provisions of Section 4 or 5 of this Agreement, other than an insubstantial
and inadvertent failure which is remedied by the Company promptly after receipt
of notice thereof given by the employee.


For convenience of reference, the date upon which any termination of the
employment of the employee pursuant to Sections 6 or 7 shall be hereinafter
referred to as the "Termination Date".


Section 8.                       Effect of Termination of Employment.


(a)            Upon the termination of Anson’s employment for Cause, neither he
nor Anson’s beneficiaries or estate shall have any further rights under this
Agreement or any claims against the Company arising out of this Agreement,
except the right to receive (i) the unpaid portion of the Base Salary computed
on a pro rata basis to the Termination Date as described in Section 4.1(a)(the
“Unpaid Salary Amount”), and (ii) reimbursement for any expenses for which he
shall not have theretofore been reimbursed, as provided in Section 4.4 (the
"Expense Reimbursement Amount").


(b)            Upon the termination of Anson’s employment by the Company Without
Cause or by Anson for Good Reason, neither he nor Anson’s beneficiaries or
estate shall have any further rights under this Agreement or any claims against
the Company arising out of this Agreement, except the right to receive (i) the
Unpaid Salary Amount thru termination, (ii) the Expense Reimbursement Amount
thru termination,  (iii) a severance compensation of the annual salary as set
forth in paragraph 4.1(a) paid over twelve months from the Termination Date as
indicated in 4.1(e), (iv) continuation of health care benefits as set forth in
paragraph 4.4 for the twelve months after termination, and (v) retention of any
unvested options.


(c)            In the event Anson resigns from employment, neither he nor
Anson’s beneficiaries or estate shall have any further rights under this
Agreement or claims against the Company arising out of this Agreement except the
right to receive (i) the Unpaid Salary Amount thru termination, and (ii) the
Expense Reimbursement Amount thru termination.


(d)           Notwithstanding the preceding provisions of this Section 8, in the
event the payments to be received by the employee would constitute an "excess
parachute payment" under the Internal Revenue Code of 1986, and applicable
regulations as then in effect, then such payments shall be reduced accordingly
so as not to constitute an "excess parachute payment."


(e)           In the event of any termination of Anson’s employment under this
Section 8, the Company will take any and all steps necessary to remove Anson
from any personal guarantees undertaken by him on behalf of the Company during
his employment with the Company.


Section 9.                       Disclosure of Confidential Information. Anson
recognizes that he has had and will continue to have access to secret and
confidential information regarding the Company, including but not limited to its
customer list, products, formulae, know-how, and business and marketing plans
("Confidential Information").  He acknowledges that such information is of great
value to the Company, is the sole property of the Company (unless the
information becomes public knowledge), and has been and will be acquired by
Anson in confidence. In consideration of the obligations undertaken by the
Company herein, the employee will not, at any time, during or after Anson’s
employment hereunder, reveal, divulge or
 
 
 

--------------------------------------------------------------------------------

 
make known to any person, any Confidential Information acquired by Anson during
the course of Anson’s employment. The provisions of this Section 9 shall survive
Anson’s employment hereunder for a period of three years.


Section 10.                       Covenant Not To Compete.


(a)            Anson recognizes that the services to be performed by Anson
hereunder are special, unique and extraordinary.  The parties confirm that it is
reasonably necessary for the
protection of Company that the employee agree, and accordingly, the employee
does hereby agree, that he shall not, directly or indirectly, at any time during
the  Restricted Period (as defined in Section 10(c) below):


 
(i)
except as provided in Subsection (d) below, compete with the Company by
contacting, canvassing, soliciting, promoting, offering, bidding for,
negotiating or accepting business for services that actually compete with the
services or products offered by the company with any current or past customer
which the Company or any affiliate thereof is engaged in business, either on
Anson’s own behalf or as an officer, director, stockholder, partner, consultant,
associate, employee, owner, agent, creditor, independent contractor, or
co-venturer of any third party.  Past customers are defined as any customer that
has received services from the Company within the past 2 years from the
Termination Date; or



 
(ii)
employ or engage, or cause or authorize, directly or indirectly, to be employed,
an advisor or engaged, for or on behalf of himself or any third party, any
employee or agent of Company or any affiliate thereof.



 (b)            If any of the restrictions contained in this Section 10 shall be
deemed to be unenforceable by reason of the extent, duration or geographical
scope thereof, or otherwise, then the court making such determination shall have
the right to reduce such extent, duration, geographical scope, or other
provisions hereof, and in its reduced form this Section shall then be
enforceable in the manner contemplated hereby.


(c)           The term “Restricted Period,” as used in this section 10, shall
mean the period of the employee’s actual employment hereunder plus in the event
this Agreement expires or employee resigns or is terminated With Cause or he
Resigns with Good Reason the twelve (12) months after the Termination Date.


(d)           This section 10 shall not apply if the Company terminates Anson
Without Cause.


(e)           Anson agrees that during the Term of the Agreement he shall not
either directly or indirectly, whether as an officer, director, shareholder,
partner, proprietor, consultant, or in any other capacity whatsoever engage in ,
be employed by or have any business connection with any other person,
corporation, firm partnership, or other entity whatsoever known by him to
compete with the Company, anywhere in the world, in any line of business engaged
in by the Company; provided however, this paragraph shall not be construed to
prevent Anson from  owning, directly or indirectly, in the aggregate, an amount
not exceeding one percent (5%) of the issued and outstanding voting securities
of any class of any company whose voting capital stock is traded on a national
securities exchange or on the over-the-counter market, other than securities of
the Company.


 
 

--------------------------------------------------------------------------------

 
 
Section 11.                       Miscellaneous.


11.1            Assignments.  Neither Anson nor the Company may assign or
delegate any of their rights or duties under this Agreement without the express
written consent of the other.


11.2            Entire Agreement.  This Agreement constitutes and embodies the
full and complete understanding and agreement of the parties with respect to the
employee’s employment by the Company, supersedes all prior understandings and
agreements, whether oral or written, between the employee and the Company, and
shall not be amended, modified or changed except by an instrument in writing
executed by the party to be charged. The invalidity or partial invalidity of one
or more provisions of this Agreement shall not invalidate any other provision of
this Agreement.  No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.


11.3            Binding Effect.  This Agreement shall inure to the benefit of,
be binding upon and enforceable against, the parties hereto and their respective
successors, heirs, beneficiaries and permitted assigns.


11.4            Headings.  The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.


11.5            Notices. All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given when personally delivered, sent by registered or
certified mail, return receipt requested, postage prepaid, or by private
overnight mail service to the party at the address set forth above or to such
other address as either party may hereafter give notice of in accordance with
the provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.


11.6            Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina without
giving effect to such State's conflicts of laws provisions and each of the
parties hereto irrevocably consents to the jurisdiction and venue of the federal
and state courts located in the State of North Carolina.


11.7            Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one of the same instrument.

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.


PREMIER ALLIANCE GROUP, INC.


By:                                                    .
Director
On Behalf of the Board of Directors




                                                                      .
              Kent Anson

 
 

--------------------------------------------------------------------------------

 
